Citation Nr: 0736629	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-32 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable initial disability rating for 
residuals of injury to the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).  In that rating decision the RO 
granted service connection for residuals of injury to the 
left hand and assigned that disability a noncompensable (zero 
percent) disability rating.  The veteran appealed from that 
rating decision as to the noncompensable rating assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to a compensable initial 
disability rating for residuals of injury to the left hand.  
The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim.

First, the veteran was last examined by VA for his service-
connected residuals of injury to the left hand for 
compensation purposes in August 2003, over four years ago.  
That examination was conducted in connection with the 
veteran's claim at that time for service connection for a 
left wrist condition.  

Much of that examination concerned the left wrist and the 
question of whether it had resulted from service.  The 
examiner made findings regarding the condition of the left 
wrist and a diagnosis with respect to a left wrist disorder.  
The examiner concluded, however, that the diagnosed condition 
of the left wrist was not related to service.  No claims file 
was available at the August 2003 examination, but the 
examiner noted that military medical records provided by the 
veteran showed that there was no documentation of any left 
wrist injury or left wrist pain.  

The examiner did find, however, that the military medical 
documents showed that the veteran had an injury to the left 
hand in 1988.  The report contains a diagnosis with respect 
to the left hand, of "injury to the left hand, service 
connected with swelling of the left fifth metacarpal and 
fifth digit in 1987."  

On the basis of that examination, the RO granted service 
connection for residuals of injury to the left hand.  
However, though the August 2003 VA examination report 
contains a diagnosis of a current disability-"injury to the 
left hand, service connected with swelling of the left fifth 
metacarpal and fifth digit in 1987"-it  does not contain 
any findings with respect to the current condition of that 
left hand disability.

In sum, the August 2003 VA examination report contains no 
findings addressing the present condition of the service-
connected residuals of injury to the left hand.  That 
examination was over four years ago, and was conducted 
without benefit of the claims file.  At that time the 
examination was more for the purpose of addressing the claim 
for service connection for a left wrist disorder.  
Nevertheless, the examination report contains a diagnosis and 
nexus opinion linking residuals of injury to the left hand to 
service; and the RO granted service connection for that 
disorder.  However, that examination did not address, and 
does not contain findings regarding the current condition of 
the service connected residuals of injury to the left hand.

Given all of the foregoing, the RO should provide the veteran 
another examination of his service-connected residuals of 
injury to the left hand.  The fulfillment of the VA's 
statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when indicated, and 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, the RO should 
request copies of any private or VA 
medical records of treatment for the 
veteran's service-connected residuals of 
injury to the left hand that are not on 
file.

2.  After accomplishing the above and 
obtaining any available records, the AOJ 
should arrange for the appellant to 
undergo orthopedic examination of the left 
hand including fingers, to determine the 
nature and severity of his service-
connected residuals of injury to the left 
hand.
 
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be set 
forth in detail.  The examiner should 
review the claims folder in conjunction 
with the examination, and this fact should 
be so indicated in the examination report. 
The rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to respond.

The examination should provide the range 
of motion of any part of the hand 
including fingers in degrees, and state 
whether any part is ankylosed; and report 
any abnormal motion or function of the 
left hand.  Symptoms such as pain, 
stiffness, or aching in the area of the 
hand affected by injury should be noted, 
as should muscle spasm or guarding, or 
other abnormality.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should be noted, as should any additional 
disability due to these factors.  The 
examiner should discuss separately, the 
effects of the veteran's service-connected 
residuals of injury to the left hand on 
his daily activities.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for an increased 
rating for the service-connected residuals 
of  injury to the left hand.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



